DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          THERESA BATSON,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-2906

                           [November 1, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Gary L. Sweet, Judge; L.T. Case No. 2008CF004134 A.

   Theresa Batson, Florida City, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN, JJ., and KANNER, DANIEL J., Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.